Roadmap for Medicaid Reform
New Options to Support Individuals With Disabilities and Long-Term Care Needs
States can use the DRA as well as other programs, as a strategy to align the Medicaid
Program with today’s health care environment to:
•
•
•

Expand coverage for individuals with disabilities
Increase access to community supports
Promote personal responsibility, independence, and choice

For more than a decade, States have been asking for the tools to modernize their Medicaid
programs. With the enactment of the Deficit Reduction Act of 2005 (DRA) States now have
new options to create programs that are more aligned with today’s Medicaid populations and the
health care environment. Medicaid should keep pace with the people it serves, and nowhere is
this more clear than in supporting individuals with disabilities and long-term care needs. About
one-third of Medicaid spending is for long-term care (projected to be approximately $100 billion
in FY 2007).
The DRA reflects a growing consensus on transforming the long-term supports provided under
Medicaid--reforming State programs from being institutionally-based and provider-driven, to
“person-centered” and consumer-controlled. It recognizes the role of Medicaid in supporting
individuals in their desire to attain and retain independence and self-care in their own homes and
communities. It renews the promise of freedom for every individual with a disability or longterm illness. The DRA is a long-awaited commitment to independence, choice, and dignity for
countless Americans who want to have control of their lives, and gives States many of the tools
they need to “rebalance” their long-term support programs.
The 8.4 million individuals with disabilities who are enrolled in Medicaid account for 44 percent
of total Medicaid expenditures ($102 billion in 2003) and the 5.1 million low-income elderly in
Medicaid account for 24 percent of expenditures ($55.5 billion in 2003). Of the Medicaid funds
spent on behalf of individuals with disabilities, 37 percent of Medicaid dollars are for long-term
care services. Of the Medicaid funds spent on behalf of aged individuals, 69 percent of Medicaid
dollars are for long-term care. Helping individuals remain in their own homes and allowing
them to make their own choices of providers has been demonstrated to increase consumer
satisfaction that translates into lower utilization of less appropriate (and higher cost) emergency
rooms and institutional care. Helping individuals with disabilities return to the workforce has
been demonstrated to increase their earnings, while maintaining their access to vital coverage.
Medicaid has absorbed a significant share of the cost of deinstitutionalization, but what are
provided are more accurately characterized as social services that are provided under Home and
Community-Based Services (HCBS) waiver programs. And even in the cases of HCBS,
Medicaid is provider-driven with much of the decision-making in the hands of others, who
through “case management” determine what services available, the amount of services to be
provided, and from whom the individual will receive those services. Quality services are more
likely to be delivered where there is true access and choice.

1

Nationally, institutional-based care still accounts for 70 percent of long-term care spending in
Medicaid. HCBS waiver programs have been an interim solution of expanding choices while
creating value. Between 1999 and 2002, the average nursing home payment increased from
$19,688 to $22,247, or 13 percent. By comparison, the average cost per participant in a home
HCBS waiver increased from $16,083 to $16,437, or 2.2 percent. But the historical focus on a
medical model for the provision of HCBS has still often resulted in less efficient and less
effective service delivery.
To assist individuals with disabilities and our seniors in need of longer term care services and
supports, with the tools added by the DRA, a State can:
1. Expand coverage for individuals with disabilities:
•
•
•

Allow families with disabled children to purchase Medicaid;
Adopt health coverage options for working individuals with disabilities; and
Help individuals with disabilities return to the workforce and remain independent.

2. Increase access to community supports so that disabled and elderly individuals have
true choice of a range of quality options:
•
•
•
•

Offer HCBS without waivers;
Apply for grants to “rebalance” their long-term support systems;
Apply for Real Choice Systems Change (RCSC) Grants for Community Living; and
Apply for demonstration projects to offer home and community-based alternatives to
psychiatric residential treatment facilities for children.

3. Promote personal responsibility, independence and choice by helping individuals to
take control of their long-term support needs, including planning for the future; and to
make rational, informed choices about all types of health care needs; such as:
•
•

Offering a State plan benefit for self-directed personal care services without a waiver;
and
Opting to participate in the State Long-Term Care Partnership Program.

To expand coverage for individuals with disabilities, a State can:
•

Expand coverage to allow families with disabled children to purchase Medicaid
coverage. Beginning January 1, 2007, States may choose to allow families (with family
income up to 300 percent of the Federal poverty level) to buy Medicaid coverage for their
disabled children. This flexibility allows States to help working families have access to
the critical supports Medicaid provides without further financial strain. States can extend
this critical life-line to families struggling to make ends meet by charging a sliding-scale
premium based on family income.

•

Create new health coverage options for working individuals with disabilities. States
can apply for Ticket to Work and Work Incentives Improvement Act Medicaid

2

Infrastructure Grants each year through 2011. These grants allow working individuals
with disabilities to “buy-in” to Medicaid and receive access to critical personal assistance
and other health and employment services.
•

Help individuals with disabilities return to the workforce and remain independent.
States can continue to apply for a “Demonstration to Maintain Independence and
Employment”. This demonstration, created by section 204 of the Ticket to Work and
Work Incentives Improvement Act of 1999 (P.L. 106-170), allows States to provide
benefits to workers who have physical or mental impairments. The purpose of the
demonstration is to determine whether and how the provision of medical assistance and
related services can assist individuals with potentially disabling conditions to remain
employed and independent of the income assistance programs: Social Security Disability
Income or Supplemental Security Income. Applications will be accepted from States
through June 30, 2006.

As States adopt “benchmark plans” for non-disabled populations described in the acute care
roadmap document, States are likely to re-examine their State plan and improve acute care
benefits for people with disabilities. The new ability to target benefits that more accurately
reflects the needs of people with disabilities should result in moving some acute care benefits
(i.e., additional therapies, higher limits on prescription drugs, durable medical equipment) from
Home and Community-Based Waiver programs into the State plan. It should also create new
opportunities for disease management and care management to improve outcomes for individuals
with chronic conditions.
To increase access to community supports, States can:
•

Offer home and community-based services without waivers. Beginning January 1,
2007, States can amend their State plans to offer home and community-based services as
a State plan optional benefit. This significant step towards ending the “institutional bias”
allows States to offer community-based services to individuals based on their functional
need, not on their need for institutional care. This option breaks the eligibility
requirement that an individual can receive community services only if he or she needs an
institutional level of care. Entry into an institution would be more stringent. This
fundamental shift in the program recognizes that not everyone wants or needs
institutional care. Individuals will be provided individualized care plans based on an
assessment of needs and may be offered the option of self-directing their care. States will
be able to establish the number of individuals served under the home and communitybased State plan option and thus will have necessary control over the development and
growth of their systems so that they can ensure the success of the programs. At the same
time, States will be able to tighten the standard for admission to institutions and refine
eligibility for home and community-based waiver services without having to request an
1115 demonstration.

•

Apply for grants to “rebalance” their long-term support system. The Money Follows
the Person (MFP) Rebalancing Demonstration supports State efforts to “rebalance” their
long-term care support systems by offering $1.75 billion in competitive grants to States

3

over 5 years. With this critical assistance, States will be able to make targeted reforms in
their State to shore up the community-based infrastructure so that individuals have a
choice of where they live and receive services. Specifically, the Federal Government will
give an MFP-enhanced Federal Medical Assistance Percentage rate for a period of 1 year
for each person that the State transitions from an institution to the community.
Demonstration grants will be awarded beginning January 1, 2007, through 2011. These
grants will also encourage States to adopt a strategic approach to improving quality in
both HCBS and nursing homes as the State designs and implements its rebalancing
initiative.
•

Apply for Real Choice System Change (RCSC) Grants for Community Living. This
spring, States and other eligible organizations, in partnership with their disability and
aging communities, may submit proposals to design and construct systems infrastructure
that will result in effective and enduring improvements in community long-term support
systems. With this solicitation, CMS invites proposals for grants totaling more than $20
million to address critical elements of successful systems transformation, including
improved access to Long Term Care support services, comprehensive quality
management, information technology, increased choice and control, and increased access
to safe and affordable housing. Since FY 2001, CMS has awarded over 297 grants to all
50 States, the District of Columbia, and 2 territories, totaling approximately $240 million.

•

Apply for demonstration projects to offer home and community-based alternatives
to psychiatric residential treatment facilities for children. States can keep families
together by expanding the availability of HCBS to children under age 21 with serious
emotional disturbances. These children would otherwise be removed from their families
and placed in a psychiatric residential treatment facility in order to receive needed
services. In the past, States were unable to develop home and community-based waiver
programs as an alternative to this institutional care because the law had only permitted
such programs as an alternative to care in a hospital, nursing facility or intermediate care
facility, for the mentally retarded. The Secretary is now authorized to conduct five-year
demonstration projects in up to 10 States during the period from FY 2007 through FY
2011. The proposal appropriates $218 million for the project period, and, of that amount,
$1 million is made available for required interim and final evaluations and reports.

To promote personal responsibility, independence and choice, States can:
•

Offer a State plan benefit for self-directed personal care services without a waiver.
Individual-controlled budgets provide for the transparency and informed choice believed
to be vital to improve quality and value. Self-directed personal care services are
currently provided through HCBS and section 1115 demonstration waiver programs.
Indeed, nearly half the States now offer self-direction in some capacity, although selfdirection is still available to only limited numbers of people. With this new option, selfdirected personal care services, including self-directed personal care services provided by
family members, can be provided under the State plan. States will also be able to provide
items that increase independence or substitute for human assistance.

4

Thus, States become partners with individuals and their families, friends, and health care
professionals in creating individualized plans and budgets that will give individuals
control of their lives. The person’s preferences, choices, and abilities drive how they
receive services. In addition, States can incorporate participant direction into an existing
or a new home and community-based waiver program. The new application walks States
through a step-by-step process that enables the use of program design strategies that
afford participants increased independence, choice, and responsibility for their services.
While States may be concerned that self-direction may be subject to fraud or replace
parental care with paid care, experiences to date and program evaluations dispel both
concerns. The evidence shows that needs assessment tools and use of fiscal agents assure
accountability and cost effectiveness.
•

Opt to participate in the State Long-term Care Partnership Program. This program
was established to help individuals take more responsibility in planning for and financing
their future long-term care needs by purchasing long-term care insurance. The program
allows an individual who purchased a qualified policy, but who eventually uses all its
benefits, to apply for Medicaid without having to spend most of his or her assets first.
Specifically, an individual will be able to qualify for Medicaid while retaining assets in
the amount of insurance benefit payments made on their behalf under their insurance
policy. These newly protected assets will also be exempted from Medicaid estate
recovery provisions.

Conclusion
In adopting the new options available under the DRA, States will help families and individuals
attain or retain capability for independence and self-care and rebalance their long-term support
programs to make their Medicaid programs more sustainable.

5

